            Case 1:18-cv-01886-CRC Document 14 Filed 03/01/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL TREATMENT
  OF ANIMALS, INC., et al.,

                        Plaintiffs,

                          v.                           Civil Action No. 18-1886 (CRC)

  UNITED STATES DEPARTMENT OF
    AGRICULTURE, et al.,

                       Defendants.


                                      JOINT STATUS REPORT

       Pursuant to this Court’s February 6, 2019, Order, the Parties hereby provide the Court with

this status report and proposed schedule.

       1.       This Freedom of Information Act (“FOIA”) relates to a Defendants’ processing of

sixteen FOIA requests that Plaintiffs submitted. See Compl. ¶¶ 36–91 (ECF No 1).

       2.       Plaintiffs filed their Complaint on June 7, 2018, in the United States District Court

for the Eastern District of Virginia. See Compl. On July 13, 2018, Defendants filed a Motion to

Dismiss or Transfer and Sever, arguing that venue was not proper in the Eastern District of Virginia

and also that Plaintiffs’ various FOIA claims be severed for misjoinder. See Defs.’ Mot. (ECF No.

4). Without entering an order on Defendants’ Motion, the Eastern District of Virginia transferred

the case to this Court. See Order (ECF No. 8).

       3.       Since it was transferred to this Court, the Parties have been conferring about

Plaintiffs’ various requests and Defendants have been processing the requests.            Presently,

Defendants are nearly finished processing Plaintiffs’ requests and have informed Plaintiffs that
            Case 1:18-cv-01886-CRC Document 14 Filed 03/01/19 Page 2 of 4



they anticipate issuing their final response by April 26, 2019 (with an interim response issued on

March 30, 2019).

       4.       Accordingly, the Parties have conferred and they request that the Court enter the

following schedule:

                a.     Defendants will file their answer by March 28, 2019.

                b.     The Parties will file a joint status report on or before May 2, 2019,
                       updating the Court on the status of Plaintiffs’ FOIA requests and
                       identifying what, if any, issues remain.

       5.       A Proposed Order accompanies this report.1

March 1, 2019                                  Respectfully submitted,
                                               JESSIE K. LIU
                                               D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN
                                               D.C. Bar #924092
                                               Chief, Civil Division

                                       By:     /s/ Brian J. Field
                                               BRIAN J. FIELD (D.C. Bar #985577)
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2551
                                               E-mail: Brian.Field@usdoj.gov

                                               Counsel for Defendant


1
  In its February 6, 2019, Minute Order, this Court stated that this case “appears related to two
other matters before this court involving the same parties and similarly subject matter: 17-cv-269
(on appeal) and 18-cv-887 (stayed pending appellate decision in 17-cv-269).” Min. Order (Feb. 6,
2019). Defendants take no position on whether these cases satisfy the related case requirements
under Local Civil Rule 40.5(a)(3). Although each of these cases involves claims under FOIA that
relate, in different ways, to the removal of information from an APHIS website, the Parties aver
that the instant case does not raise the same legal issues as do the other two cases. Thus, the Parties
maintain that the instant case should not be stayed pending appeal of 17-cv-0269. Unlike the
instant case, the other cited cases raise claims under 5 U.S.C. § 552(a)(2)—FOIA’s “reading room”
provision. Among other differences, the instant case does not include any such claim and should
proceed separately from the other cases to which the Court cites.
Case 1:18-cv-01886-CRC Document 14 Filed 03/01/19 Page 3 of 4




                           /s/ Delcianna Winders
                           DELCIANNA WINDERS (D.C. Bar No. 488056)
                           PETA Foundation
                           1536 16th Street N.W.
                           Washington, DC 20036
                           Tel: (202) 309-4697
                           Email: DelciannaW@petaf.org

                           Counsel for Plaintiff
          Case 1:18-cv-01886-CRC Document 14 Filed 03/01/19 Page 4 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  PEOPLE FOR THE ETHICAL TREATMENT
  OF ANIMALS, INC., et al.,

                        Plaintiffs,

                          v.                         Civil Action No. 18-1886 (CRC)

  UNITED STATES DEPARTMENT OF
    AGRICULTURE, et al.,

                       Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of Defendants’ Consent Motion for Extension of Time, and the entire

record herein, it is hereby

       ORDERED that the following schedule shall govern these proceedings:

           a. Defendants will file their answer by March 28, 2019.

           b. The Parties will file a joint status report on or before May 2, 2019, updating the
              Court on the status of Plaintiffs’ FOIA requests and identifying what, if any, issues
              remain.

SO ORDERED.



Date                                                        United States District Judge
